United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lenoir, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0981
Issued: October 29, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 13, 2018 appellant filed a timely appeal from a March 9, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of her right lower extremity causally related to her accepted October 24, 2016
employment injury.
FACTUAL HISTORY
On October 31, 2016 appellant, then a 69-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained an injury while at work on October 24, 2016
1

5 U.S.C. § 8101 et seq.

when she slipped on a plastic strap and fell forward to the floor, landing on her hands and right
knee. She stopped work on October 25, 2016 and received continuation of pay.
On September 20, 2017 OWCP accepted that appellant sustained displaced bicondylar
fracture of her right tibia, initial encounter for closed fracture, based on the October 24, 2016 report
and diagnostic testing of Dr. Brian Krenzel, an attending Board-certified orthopedic surgeon.2
In a December 9, 2016 report, Dr. Krenzel indicated that appellant presented and reported
that she had no pain in her right leg. The physical examination showed full range of motion of the
right knee with no swelling or tenderness ridge. Appellant was neurovascular intact distally and
x-rays that Dr. Krenzel obtained of the right knee showed no obvious fracture line or signs of bony
lesions.
In a January 18, 2017 report, Dr. Krenzel indicated the physical examination of appellant’s
right leg on that date revealed that she was neurovascularly intact in all dermatomes and that range
of motion of her right knee was from 0 to 135 degrees. X-ray testing he obtained of the right knee
showed no gross abnormality with no fracture, dislocation, or osteophyte formation. There was
only very mild joint space narrowing medially. Dr. Krenzel diagnosed stress fracture of right tibia
with routine healing.
On February 27, 2017 Dr. Krenzel advised that, upon physical examination, appellant had
a mildly antalgic gait with no lurch and that range of motion of the right knee was from 0 to 100
degrees with no pain. Motor strength was 5/5 in the tibialis anterior, extensor halluces longus, and
gastrocnemius muscles, and sensation was intact in all dermatomes. Dr. Krenzel noted that x-ray
testing he obtained of the right knee on February 27, 2017 showed no gross abnormality with no
fracture, dislocation, or significant osteophyte formation. He diagnosed stress fracture of right
tibia with routine healing.
On November 9, 2017 appellant filed a claim for compensation (Form CA-7) seeking a
schedule award due to her accepted employment injury.
In a February 2, 2018 report, Dr. Krenzel noted that appellant presented for follow-up of
right knee pain, but was now reporting symptoms that were different than her initial presentation.
Initially, appellant had symptoms, including pain with weight-bearing, that fit her diagnosis of
right tibial stress fracture, but she was now describing diffuse right leg weakness. Dr. Krenzel
indicated that appellant now expressed a new complaint that she had weakness and pain in her
entire leg which developed as a result of her October 24, 2016 employment injury, a problem
which she reported not having prior to October 24, 2016. During the February 2, 2018 physical
examination, appellant complained of diffuse right leg pain, rather than right proximal tibial pain,

2

OWCP initially denied appellant’s claim on December 21, 2016, at which time it determined that appellant had
established the occurrence of the October 24, 2016 employment incident in the form of a fall, but had failed to submit
medical evidence sufficient to establish causal relationship between a diagnosed condition and the accepted
employment incident. By decision dated September 20, 2017, OWCP’s hearing representative accepted appellant’s
claim, noting that there is no need to obtain a rationalized explanation of causal relationship when a simple traumatic
injury such as a slip or fall is promptly reported to and seen by a physician.

2

and exhibited a right-sided gait abnormality that seemed to be somewhat forced.3 Appellant had
full range of motion of her right knee and she exhibited no effusion or tenderness to
palpation/squeeze along the proximal tibia. Dr. Krenzel reported that appellant had 5/5 strength
in all major lower extremity muscle groups and noted that previous right knee x-rays he obtained
demonstrated no knee arthritis or evidence of fracture. He opined that she had long since reached
maximum medical improvement (MMI) from the October 24, 2016 proximal tibial stress fracture.
With regard to appellant’s subjective claims of gait abnormality and weakness, Dr. Krenzel could
find no objective findings other than what appeared to be a very awkward gait pattern that he had
not seen previously. He diagnosed stress fracture of right tibia with routine healing and noted, “At
this point in time I do not think she is subject to any formal rating relative to the tibial stress fracture
based upon North Carolina industrial code.”
On February 22, 2018 OWCP referred appellant’s case to Dr. Nathan Hammel, a Boardcertified orthopedic surgeon, who served in his capacity as an OWCP medical adviser. It requested
that Dr. Hammel review the medical evidence of record, including Dr. Krenzel’s February 2, 2018
report, and provide an evaluation of right lower extremity permanent impairment under the
standards of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).4
In a March 1, 2018 report, Dr. Hammel indicated that he had reviewed the evidence of
record, including Dr. Krenzel’s February 2, 2018 report. He noted that Dr. Krenzel’s February 2,
2018 physical examination documented diffuse leg pain, weakness, and gait abnormality which
was not described as antalgic in nature. Dr. Hammel further indicated that Dr. Krenzel’s
examination showed no tenderness, limited range of motion, or weakness, and the x-rays of
appellant’s right knee showed no abnormality. He determined that application of the diagnosisbased impairment (DBI) rating method under Table 16-3 on page 511 of the sixth edition of the
A.M.A., Guides meant that appellant’s right proximal tibia fracture (nondisplaced with no
significant objective abnormality) fell under class 0. Therefore, the permanent impairment of
appellant’s right lower extremity was zero percent.5
By decision dated March 9, 2018, OWCP denied appellant’s schedule award claim, finding
that she failed to submit medical evidence establishing permanent impairment of her right lower
extremity due to her accepted October 24, 2016 employment injury. It explained that its
determination was supported by the March 1, 2018 evaluation of Dr. Hammel, who applied the
standards of the sixth edition of the A.M.A., Guides.

3

Dr. Krenzel advised that appellant purposely used her right hamstrings to circumduct her gait and forcibly
extended her right knee in a buckle pattern, which was a gait pattern abnormality he had not seen in his nearly decadelong practice.
4

A.M.A., Guides (6th ed. 2009).

5

Dr. Krenzel also noted that the normal range of motion of appellant’s right knee meant that permanent impairment
based on a range of motion (ROM) methodology was zero percent. He found that appellant had reached MMI on
February 2, 2018, the date of Dr. Krenzel’s examination.

3

LEGAL PRECEDENT
The schedule award provisions of FECA,6 and its implementing federal regulation,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.9
In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the knee, the relevant portion of the leg for the present case, reference
is made to Table 16-3 (Knee Regional Grid) beginning on page 509.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of her right lower extremity causally related to her accepted October 24, 2016
employment injury.
In a February 2, 2018 report, Dr. Krenzel, an attending physician, noted that appellant
presented for follow-up of right knee pain, but was now reporting symptoms that were different
than her initial presentation. Initially, appellant had symptoms, including pain with weightbearing, that fit her diagnosis of right tibial stress fracture, but she was now describing diffuse
right leg weakness. During the February 2, 2018 physical examination, she complained of diffuse
right leg pain, rather than right proximal tibial pain, and exhibited a right-sided gait abnormality
that seemed to be somewhat forced.11 Appellant had full range of motion of her right knee and
she exhibited no effusion or tenderness to palpation/squeeze along the proximal tibia. Dr. Krenzel
reported that appellant had 5/5 strength in all major lower extremity muscle groups and that noted
that previous right knee x-rays he obtained demonstrated no knee arthritis or evidence of fracture.
He opined that appellant had long since reached MMI from the October 24, 2016 proximal tibial

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
10

See A.M.A., Guides (6th ed. 2009) 509-11.

11

Dr. Krenzel advised that appellant purposely used her right hamstrings to circumduct her gait and forcibly
extended her right knee in a buckle pattern, which was a gait pattern abnormality he had not seen in his nearly decadelong practice.

4

stress fracture. Dr. Krenzel noted, “At this point in time I do not think she is subject to any formal
rating relative to the tibial stress fracture based upon North Carolina industrial code.”
The Board finds that, on March 1, 2018, Dr. Hammel, an OWCP medical adviser, properly
applied the standards of the sixth edition of the A.M.A., Guides to determine that appellant had no
right lower extremity permanent impairment. He noted that Dr. Krenzel’s February 2, 2018
physical examination documented diffuse leg pain, weakness, and gait abnormality which was not
described as antalgic in nature. Dr. Hammel further indicated that Dr. Krenzel’s examination
showed no tenderness, limited range of motion, or weakness, and the x-rays of appellant’s right
knee showed no abnormality. He determined that application of the DBI rating method under
Table 16-3 on page 511 of the sixth edition of the A.M.A., Guides meant that appellant’s right
proximal tibia fracture (nondisplaced with no significant objective abnormality) fell under class
0.12 Therefore, Dr. Hammel properly concluded that the permanent impairment of appellant’s
right lower extremity was zero percent.13
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of her right lower extremity causally related to her accepted October 24, 2016
employment injury.

12

See A.M.A., Guides 511, Table 16-3.

13

Dr. Krenzel found that appellant reached MMI on February 2, 2018, the date of Dr. Krenzel’s examination. He
also properly determined that there was no basis under the A.M.A., Guides to find that appellant had right lower
extremity permanent impairment based on the ROM methodology for the right knee.

5

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 29, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

